UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

KARA ADAMS, AND
KAREN KALLEN-ZURY, etal.
Plaintiffs

Vv CIVIL ACTION NO:

5:20-cv-60-Oc-35PRL
WILLIAM BARR, et al.

Defendants

MOTION TO REQUEST APPOINTMENT OF COUNSEL AND JOINDER

Here comes, Karen Kallen-Zury #00857-104, on one of the women of the Coleman Federal Complex at Coleman,
Florida, affected and exposed to the toxic environment by the prison authorities, to respectfully request this court the
appointment of an attorney pursuant to 28 USC 1915 to represent her in this case and ask for a Joinder to the Civil Action 5:20-
cv-60-Oc-35PRL.

Her imprisonment greaily limits her ability to litigate because the issues in this case are complex and will require
significant research and investigation. She has limited access to the law library and even more limited knowledge of the law.

If this Court deems to apply Federal Rule of Civil procedure 23 and make this case a class action suit, an attorney will
also be needed to represent the plaintiff and all the women of Coleman Camp.

Respectfully submitted,
Uy _—

Karen Kallen-Zury #00857-104
Federal Correctional Complex
Unit F-1 Coleman Camp

PO Box 1027

Coleman, FL 33521

wo v)
on f
3 -«£
S

 
